Title: To James Madison from John Gavino, 3 September 1802 (Abstract)
From: Gavino, John
To: Madison, James


3 September 1802, Gibraltar. Refers JM to his last dispatch, no. 96 [19 Aug.]. A Moroccan crew arrived on 1 Sept. from Tetuán; “the report is they come to take away the Tripolin ship (laid up here) with the Emperours flag as his Property.” Has no late news from Simpson. The Boston is expected; the Adams is in port for repairs. “It is currently aserted that the Algereens have declard Warr Against France.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p.



   
   A full transcription of this document has been added to the digital edition.

